JOHNSTONE, Justice.
In this case we address the issue of whether the scheme for terminating the employment of deputy sheriffs established in the Deputy-Sheriff Merit Board statutes, KRS 70.260 et seq., is an unconstitutional violation of the separation of powers doctrine. We conclude that it is not and, therefore, reverse the Court of Appeals.
I. Facts and Procedural History
On July 21, 1998, Sheriff Frank Augustus terminated Ronald McClure’s employment as a McCracken County deputy sheriff. McClure subsequently requested a hearing before the McCracken County Deputy Sheriff Merit Board (Merit Board) to review Sheriff Augustus’s decision. The Merit Board was established pursuant to KRS 70.260(1), which gives permissive authority to the “primary legislative body of each county” to “enact an ordinance creating a deputy sheriff merit board, which shall be charged with the duty of holding hearings, public and executive, in disciplinary matters concerning deputy sheriffs.” Before the Merit Board could hold a hearing on the matter, Sheriff Augustus filed an action for injunctive relief and declaration of rights in the McCracken Circuit Court.
The circuit court concluded that the Deputy-Sheriff Merit Board statutes were unconstitutional and granted injunctive relief. McClure appealed to the Court of Appeals, which affirmed on grounds that KRS 70.260 et seq. violated the separation of powers doctrine. It reasoned that “the dismissing of deputies is the exercise of an executive power by an independently elected officer [that] the legislative branch may not usurp ... without offending Sections 27 and 28 of our constitution.” McClure v. *586Augustus, Ky.App., 1999-CA-002643-MR at 10 (December 15, 2000). We disagree and, therefore, reverse.
II. Discussion
Section 99 of the Kentucky Constitution creates the office of county sheriff but is silent as to the power of that office to employ or to remove deputies. Thus, a sheriff has no constitutional right of either appointment or removal. Rather, a sheriff has a statutory right to appoint deputies, KRS 70.030, and an implied, common-law authority to appoint deputies, Prater v. Strother, 11 Ky. L. Rptr. 831, 13 S.W. 252, 253 (1890), which includes the authority to remove deputies at will. Hodges v. Daviess County, 285 Ky. 508, 148 S.W.2d 697, 699 (1941). The Court of Appeals’ holding that a sheriffs common-law authority to remove deputies necessarily supersedes the legislative reassignment of that power contained in the Deputy-Sheriff Merit Board statutes is contrary to well-established law.
In Johnson v. Commomvealth ex rel. Meredith, we addressed the constitutionality of a legislative act that allowed administrative departments and agencies to employ their own legal counsel. 291 Ky. 829, 165 S.W.2d 820, 823 (1942). The then-sitting Attorney General sued to have the act declared unconstitutional because it took duties and functions away from his office and reassigned them elsewhere. Id. The Attorney General argued inter alia that the power to represent the Commonwealth as sovereign in all operations and forums was an inherent power of the office of attorney general that could not be delegated to anyone else. Id. at 826. In rejecting this argument, we stated, “[W]hile the Attorney General possesses all the power and authority appertaining to the office under common law and naturally and traditionally belonging to it, nevertheless the General Assembly may withdraw those powers and assign them to others or may authorize the employment of other counsel for the departments and officers of the state to perform them.” Id. at 829 (emphasis added).
In Brown v. Barkley, we held that the Governor could not transfer legislatively-created functions from one executive agency to another executive agency without legislative authority to do so. Ky., 628 S.W.2d 616, 623 (1982). In so holding, we stated that, if the Governor had the inherent executive power to make the transfers in question, then that inherent power was subordinate to the will of the General Assembly. Id. Other cases make clear that the executive power of removal is likewise subordinate to will of the General Assembly. See, e.g., McChesney v. Sampson, 232 Ky. 395, 23 S.W.2d 584, 586 (1930) (Governor could not remove his own appointee without statutory authority).
Johnson and Brown stand for the proposition that the General Assembly may take common-law powers away from executive constitutional officers and assign them to different executive officers or agencies without violating the constitution, which is all that occurred in this case
In enacting the Deputy-Sheriff Merit Board statutes, the General Assembly permitted McCracken County to elect to transfer the executive power of removal from one executive, the sheriff, to another, the Merit Board, which is an administrative agency that acts in an executive capacity when it makes personnel decisions. See Meyers v. Chapman Printing Co., Ky., 840 S.W.2d 814, 820 (1992) (decision-making performed by an administrative agency is an executive function); Gamm v. City of Covington, 236 Ky. 711, 33 S.W.2d 697, 698 (1930) (board of commissioners acts in an executive capacity when making appointments pursuant to statutory authority). *587Thus, while Sheriff Augustus had the common-law authority to remove McClure at will, that authority “must yield to the superior policy of legislative enactment....” Com. ex rel. Cowan v. Wilkinson, Ky., 828 S.W.2d 610, 614 (1992).
For the reasons set forth above, the decision of the Court of Appeals is hereby reversed and this case is remanded to the McCracken Circuit Court with instructions to dissolve its injunction and to vacate its order declaring that the Deputy-Sheriff Merit Board statutes are unconstitutional.
COOPER, KELLER, STUMBO, and WINTERSHEIMER, JJ., concur.
GRAVES, J., dissents by separate opinion, with LAMBERT, C.J., joining that dissent.